Citation Nr: 1047685	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating higher than 50 percent for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for schizophrenia, undifferentiated type, and assigned an initial 
disability rating of 50 percent.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned member of the Board.  A transcript of the 
hearing is in the record.  


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that the 
Veteran's service-connected  psychiatric disorder, to include 
schizophrenia, effectively resulted in total social and 
occupational impairment that precluded him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for an initial rating of 100 percent for the 
Veteran's service-connected psychiatric disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2009): 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder is rated under Diagnostic Code 
9203 using the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130 (2010).

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for psychiatric disability when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  A 100 percent 
rating is assigned for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  GAF scores ranging between 
the range of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious impairment 
in social or occupational functioning (e.g., no friends, unable 
to keep a job). 

Throughout the period on appeal, the VA clinical treatment 
records show ongoing symptoms and treatment for posttraumatic 
stress disorder (PTSD) and chronic paranoid schizophrenia, 
partially controlled.  Treatment consists of weekly 
cognitive/behavioral group therapy and individual psychotherapy.  
The Veteran is also being treated with a combination of different 
antipsychotic and anxiety reduction medications.  He is compliant 
with his medication regimen.  Medication dosages were increased 
in 2008 due to increased psychiatric symptomatology.  The Veteran 
has a history of multiple psychiatric hospitalizations and 
suicidal attempts.

The Veteran has reported symptoms of sleep problems, impaired 
short term memory, feeling overwhelmed, vivid nightmares, 
avoidant behavior, feelings of estrangements from others, social 
isolation, intrusive memories of the Vietnam War, and anxiety.  
Treatment notes show that at times the Veteran exhibited concrete 
thinking with bradyphrenia and at other times his thinking was 
illogical.  His insight and judgment are generally described as 
good or fair, and affect is constricted.  He is noted to be 
emotionally distant and tense.  The Veteran is able to maintain 
minimal hygiene.  

Following periods of homelessness, due in part to psychotic 
episodes, the Veteran has resided with his mother with whom he 
described having a good relationship.  A clinician noted that the 
Veteran was dependent on his mother due to his mental illness and 
inability to secure gainful employment.  He has no friends and is 
suspicious of others.  The Veteran never married.

The Veteran currently volunteers a few times a week at the VA 
Medical Center.  He has made unsuccessful attempts at gainful 
employment.  The Veteran's treating physicians opined that the 
Veteran's psychiatric disorder rendered him unable to hold 
gainful employment on any basis.  In October 2006, his 
psychologist further stated that the Veteran's unemployability 
was permanent, and that his chronic psychiatric symptoms had a 
severe effect on his social and occupational relationships, which 
were nonexistent.  On VA examination in June 2007, the examiner 
noted a history of inability to obtain and secure full time 
employment since service discharge.  The examiner diagnosed 
schizophrenia, undifferentiated type, and assigned a GAF score of 
45.  The examiner opined that the Veteran's schizophrenia 
resulted in major occupational and social impairments.  

Resolving reasonable doubt in favor of the Veteran, and after 
considering all of the objective medical evidence of record, it 
is the judgment of the Board that, for the period on appeal, the 
schedular criteria for a 100 percent rating are met, because the 
medical evidence shows that the Veteran's service-connected 
psychiatric disorder has effectively resulted in total 
occupational and social impairment.  The Veteran's treating 
physicians have opined that the Veteran is permanently unable to 
perform gainful employment due to his service-connected 
psychiatric disorder.  Similarly, while the VA examiner did not 
specifically state an opinion as to the Veteran's 
unemployability, the examiner noted the Veteran's history of 
inability to obtain and secure full time employment since service 
discharge following a psychiatric hospitalization.  The examiner 
opined that the Veteran's schizophrenia resulted in major 
occupational and social impairments.  Consistent with those 
findings, the examiner assigned a GAF score of 45, indicative of 
serious impairment in social or occupational functioning (e.g., 
no friends, inability to keep a job).  

In view of the foregoing, the Board concludes that the evidence 
is at least in relative equipoise as to the level of psychiatric 
disability, and as to whether it is reasonable to conclude that 
the disability picture is comparable to a 100 percent rating.  
The Board concludes, with favorable resolution of reasonable 
doubt, that a 100 percent rating under Diagnostic Code 9203 is 
warranted, under the regulations currently in effect.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's psychiatric symptomatology does not precisely 
mirror the symptoms illustrative of a 100 percent rating.  For 
example, the evidence does not show gross of impairment in 
communication; gross inappropriate behavior; persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation or own 
name.  However, it is apparent that the Veteran's symptoms have 
essentially totally impaired his social and occupational 
functioning by severely reducing his reliability and 
productivity.  In such circumstances, therefore, the Board finds 
that a 100 percent rating is warranted for the service-connected 
psychiatric disorder.  38 C.F.R. § 4.21 (2010) (not all cases 
will show all findings specified in the rating criteria, but the 
rating must in all cases be coordinated with actual functional 
impairment).

From the objective and competent medical evidence of record, the 
Board concludes that throughout the period on appeal, the 
Veteran's service-connected psychiatric disorder essentially 
rendered him unable to work with or for others and resulted in 
total occupational and social impairment.  Resolving reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for the assignment of an initial 100 percent rating for 
a psychiatric disorder, to include schizophrenia have been 
satisfied.

Accordingly, the Board resolves reasonable doubt in favor of the 
Veteran and finds that the criteria for a 100 percent rating are 
met for a psychiatric disorder, to include schizophrenia.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

An initial disability rating of 100 percent for a psychiatric 
disorder, to include schizophrenia, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


